 



Exhibit 10.23.1

                                                AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT         1. Contract Number Page of Pages  
                    POHC-2002-D-0003   1       2       2. Amendment/Modification
Number   3. Effective Date 4. Requisition/Purchase Request No.     5.
Solicitation Caption           POHC-2002-D-0003 M0026             1/1/06        
                    D.C. Health Families Program     6. Issued By;     Code    
      7. Administered By (If other than line 6)     Office of Contracting and
Procurement     Department of Health     Human Care Supplies and Services
Commodity Group     Medical Assistance Administration     441 4th Street, NW,
Room 700 South     825 North Capitol Street, NE, 5th Floor     Washington, D.C.,
20001     Washington, D.C., 20002                       Maude Holt 202 442-9074
  8. Name and Address of Contractor (No, Street, city, country, state and ZIP
Code)   (X)   9A. Amendment of Solicitation No.         AmeriGroup Maryland    
  9B. Dated (See Item 11) dba AmeriGroup District of Columbia         750 First
Street, NE Suite 1120       10A. Modification of Contract/Order No. Washington,
D.C. 20001   X   POHC-2002-D-0003 Phone 202 218-4901       Fax 202 783-8207    
  10B. Dated (See Item 13) Code   Facility             8/1/2002   11. THIS ITEM
ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS   o   The above numbered
solicitation is amended as set forth in Item 14. The hour and date specified for
receipt of Offers o is extended. o  is not extended.     Offers must acknowledge
receipt of this amendment prior to the hour and date specified in the
solicitation or as amended, by one of the following methods: (a) By completing
Items 8 and 15, and returning       ___ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or fax which includes a reference to the solicitation and
amendment number. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE
DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY
RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to
change an offer already submitted, such change may be made by letter or fax,
provided each letter or telegram makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.   12.
Accounting and Appropriation Data (If Required)
 
                                              13. THIS ITEM APPLIES ONLY TO
MODIFICATIONS OF CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14         A. This
change order is issued pursuant to: (Specify Authority)   27 DCMR, Chapter 36,
Contract Modifications       The changes set forth in Item 14 are made in the
contract/order no. in Item 10A.         B. The above numbered contract/order is
modified to reflect the administrative changes (such as changes in paying
office, appropriation data, etc.)
  set forth in Item 14, pursuant to the authority of 27 DCMR, Chapter 36,
Section 3601.2.    X    C. This supplemental agreement is entered into pursuant
to authority of:   27 DCMR, Chapter 36, Contract Modifications       The changes
set forth In Item 14 are made In the contract/order no. in item 10A.         D.
Other (Specify type of modification and authority)
 
                                              E. IMPORTANT:       Contractor o 
is not,      x  is required to sign this document and return      2      
originals to the issuing office.
    14. Description of amendment/modification (Organized by UCF Section
headings, including solicitation/contract subject matter where feasible.)
 
                                            In accordance with Title V Subtitle
N Designated Appropriation Allocations Section 5258 Funds for Medicaid Dental
Services
of the Fiscal Year 2006 Budget Support Amendment Act of 2005
 
                                            Contract POHC-2002-D-0003 is hereby
modified as described on page 2:
 
                                            ALL OTHER TERMS AND CONDITIONS OF
THE CONTRACT REMAIN UNCHANGED   Except as provided herein, all terms and
conditions of the document referenced In Item (9A or 10A) remain unchanged and
in full force and effect   15A. Name and Title of Signer (Type or print)   16A.
Name of Contracting Officer
 
                                                 Dr. Sandra Nichols   James H.
Marshall   15B. Name of Contractor   15C. Date Signed   16B. District of
Columbia 16C. Date Signed
 
                                                     -s- Dr. Sandra Nichols    
                -s- James H. Marshall (Signature of person authorized to sign)  
12/19/05   (Signature of Contracting Officer) 12-30-05

 



--------------------------------------------------------------------------------



 



Amerigroup Health Plan.
DCHFP Rates August 2005 to July 2006
POHC-2002-D-0003 M0026
Page 2
Insert:
B.6.2       Supplies/Services
CONTRACT NO:       POHC-2002-D-0003
 

                              LINE       Annualized   PMPM* Rates from   PMPM*
Rates from ITEM       October*   August 2005 through   January 2006 through
NUMBER   SUPPLIES/SERVICES   December 2004   December 2005   July 2006   0001  
DC HEALTHY FAMILIES PROGRAM (DCIIFP)
                           
 
                        0001AA  
Infants Under 1 year of age (months 2 through 12)
    20,272     $ 283.83     $ 283.83      
Delivery month (projected delivery)
    1,244     $ 6,761.98     $ 6,761.98      
Birth Month (actual month of birth)
    1,352     $ 4,826.96     $ 4,826.96      
 
                        0001AB  
Children of 1 year of age through 12 years of age
    223,524     $ 104.16     $ 107.65      
 
                        0001AC  
Females ages 13 through 18 years
    43,596     $ 146.03     $ 150.41      
 
                        0001AD  
Males ages 13 through 18 years of age
    37,488     $ 137.44     $ 142.04      
 
                        0001AE  
Females ages 19 through 36 years of age
    90,428     $ 215.75     $ 215.75      
 
                        0001AF  
Males ages 19 through 36 years of age
    10,740     $ 124.10     $ 124.10      
 
                        0001AG  
Females 37 years of age and older
    43,224     $ 369.69     $ 369.69      
 
                        0001AH  
Males 37 years of age and older
    9,536     $ 261.26     $ 261.26      
 
                             
 
                           
Estimated Total Dollars based on Annualized MMs
    478,808     $ 39,502,592     $ 55,970,667      
 
                           
*PMPM = per member per month
          $ 198.00     $ 200.39      
 
                           
FOR DISTRICT USE ONLY
                           
 
                          LINE  
AGY   YR   Index   PCA   OBJ   AOB   Grant  Proj   AG1   AG2
    AG3                      
     J         PH      PH
                         

         
FY06 Estimated Total Dollars based on Annualized MMs at August 2005 Rates
  $ 94,806,220  
FY06 Estimated Total Dollars based on Annualized MMs and Rate Update
January 2006
  $ 95,473,258  
 
       
Estimated Increase in FY06 Total Dollars based on Dental Rate Adjustment
  $ 667,036  